Citation Nr: 1824621	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of traumatic injury of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted an increased (compensable) rating to 10 percent for the service-connected left knee injury, effective from December 6, 2013, the date on which the Veteran's claim for an increased rating was received at the RO.  The Veteran appealed for a higher rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for the service-connected left knee disability.  

The Veteran was afforded a VA examination of the knees in June 2014.  That examination report essentially indicated that the Veteran's range of motion of the left knee was from 0 degrees of extension to 95 degrees of flexion.  The examiner report further reflects that there was no evidence of painful motion, no flare-ups of left knee pain, and no evidence of a meniscal injury.  

The Veteran subsequently reported on his July 2014 Notice of Disagreement (NOD) that he did, in fact, have painful motion of the left knee.  The Veteran also reported that he has to take pain pills when his knee exhibits a higher level of pain (suggesting that the Veteran does have flare-ups).  Finally, the Veteran described additional pain when he bends his knee, explaining that he has a bone growth that developed which causes additional discomfort.  The Veteran also asserted that he should be compensated for his left knee scar.  

Accordingly, it appears that the findings on the June 2014 examination are not entirely consistent with the Veteran's reports.  

Moreover, a December 2015 VA MRI report indicates findings that were not addressed at the time of the June 2014 examination, including a possible bone bruise, an intrasubstance tear of the lateral meniscus, chondromalacia patella, evidence of previous partial medial meniscectomy, moderate edema at the posterior aspects of the lateral tibial plateau, a Grade 2 type strain of the deep fibers of the lateral collateral ligament at the tibial attachment, and mild semimembranosus bursitis.  

Given the Veteran's contentions, which appear to be more consistent with the December 2015 MRI findings, the Board finds that the June 2014 VA examination is not adequate and another VA examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records dated from December 2015 onward; and with appropriate authorization, obtain any private treatment records identified by the Veteran as pertinent to his claim.  

2.  After obtaining any outstanding records, schedule the Veteran for an orthopedic examination with a physician who can assess the current nature, extent, and severity of the service-connected left knee disorder as well as any scar residuals.  

The electronic claims file must be made available to the examiner for review.  The examiner is requested to obtain a complete history from the Veteran regarding his knee pain.  After examination of the Veteran's knees, the examiner should opine as to the following:

Does the Veteran have lateral instability and/or recurrent subluxation of the left knee, and if so, to what degree (slight moderate or severe)?

The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins.  The examiner should review the December 2015 MRI findings (and any subsequent objective findings) and indicate how the particular defects noted on the MRI(s) affect the Veteran's function and pain level, including during periods of flare-ups.  

The examiner should then set forth the extent of any functional loss present for the service-connected left knee disability due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  Any additional impairment or additional limitation of motion on use, due to pain, or in connection with any flare-up, or repetitive use, should be described in terms of the degree of additional range-of-motion loss.  

The examiner is also asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, and for the right knee also, as is required under Correia v. McDonald, 28 Vet. App. 158   (2016). If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The conclusions should reflect review of the electronic claims folder, and the discussion of pertinent evidence, including, but not limited to, the Veteran's statements regarding the level of pain, including during flare-ups.  

The examiner should also ascertain the current nature and severity of the Veteran's left knee meniscectomy scar.  The examiner must review the claim file.  All indicated studies should be performed.  The examiner should identify all symptoms and impairments associated with the left knee meniscectomy scar, noting the frequency, severity of symptoms, size, characteristics, and limitation of function of the scar.

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

